DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/22/2019, Claims 1-14 have been cancelled, and newly added Claims 15-33 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,292,712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 05/26/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

CLAIMS 22-27 are CANCELLED
	

REASONS FOR ALLOWANCE
Claims 15-21 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Yoon (US Patent 5,542,949) and Hughett (US PGPub 2004/0097971), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 15 and 28, which recite, inter alia "wherein the shuttle has a V-shaped notch" configured to engage the pair of elongate members of the cutting mechanism.  The novelty of this invention is the V-shaped cutout is configured to impart a force upon the proximal end of the pair of elongate members of the integrated cutting mechanism 170 as shuttle is advanced, thereby causing the elongate members to move from an open position, to an approximated position (Paragraph 0047; present application PGPub).
The closest prior arts of record Yoon and Hughett teach a clip applier similar to that of Claims 15 and 28, however the prior art does not disclose the V-shaped notch in the shuttle which is used to close the elongate members of the cutting mechanism. The combination of Yoon and Hughett teach the elongate members of the cutting mechanism are closed by a slidable casing that encloses the cutting mechanism, thus urging the elongate members together, and thus does not teach the V-shaped notch.
Because none of the prior art documents of record teach a clip applier as recited in Claims 15 and 28, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 15 and 28 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771


/MOHAMED G GABR/            Primary Examiner, Art Unit 3771